Citation Nr: 0500165	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  01-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of shell fragment wounds of the right 
shoulder with injury to Muscle Groups I, II, III and IV.  

2.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant had recognized guerilla service from December 
1944 to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

The Board notes that the statement of the case (SOC), sent to 
the veteran in July 2001, included the issue of evaluation of 
residuals of a shell fragment wound of the right forehead, 
currently evaluated as 10 percent disabling.  The veteran's 
substantive appeal, received in August 2001, did not address 
that issue.  The veteran included his claims for an increase 
in compensation for the wound of the right shoulder and 
individual unemployability, as well as other issues, but he 
did not refer to the head wound in his substantive appeal.  
Absent a timely substantive appeal, the Board does not have 
jurisdiction of this issue.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. § 20.302 (2003).  A review of all of the 
correspondence from the veteran in the year after the SOC was 
sent to him does not reveal anything that could reasonably be 
construed as a timely substantive appeal of the evaluation of 
the head wound.  Consequently, the claim for a rating in 
excess of 10 percent for residuals of a shell fragment wound 
of the right forehead is not currently in appellate status.

The Board also finds that, in February 2003, more than a year 
and a half after the July 2001 SOC noted above was issued, 
the veteran wrote asking about his claim for increased 
compensation for his head wound.  In a letter dated in August 
2003, the veteran wrote of his forehead wound reporting that 
he had intermittent severe pain from the front of his head to 
the back of his head and all around.  Similar complaints were 
made in an October 2003 letter.  It appears that the veteran 
is seeking to reopen the evaluation of his forehead wound and 
that he may be seeking service connection for headaches.  As 
this matter has not been developed for consideration by the 
Board, it is referred to the RO for clarification any 
indicated action.  

In July 2004, the RO issued a SOC on the issues of service 
connection for hypertension, ischemic heart disease and 
peptic ulcer disease.  A substantive appeal is not of record.  
As previously noted, absent a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of these issues.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. App. 
384 (1994); Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran's claim was received in November 
1999.  In January 2000, consistent with the law in effect at 
that time, the RO asked the veteran to submit evidence that 
he was unemployable.  In April 2000, the RO asked the veteran 
to present for an examination and to submit current treatment 
records.  Review of these letters shows that they do not meet 
the notice requirements of VCAA as explained in the 
applicable case law.  Further, as to the issues before the 
Board, the record does not contain any notice, which tells 
the appellant what he must do to substantiate his claim, as 
required by VCAA and court decisions.  Consequently, the case 
must be returned to the RO for proper VCAA notice.  

The Board also notes that the veteran's service-connected 
residuals of shell fragment wounds of the right shoulder with 
injury apparently involves several muscle groups.  The RO did 
not consider the regulation pertaining to rating shell 
fragment wounds affecting two or more muscle groups in the 
same anatomical region.  See 38 C.F.R. § 4.55.  The claim 
should be adjudicated with consideration of the provisions of 
38 C.F.R. § 4.55, and if denied, the veteran should be 
provided this regulation in a supplemental statement of the 
case.  Since consideration of this provision could affect the 
rating of the service-connected disabilities, the TDIU issue 
is inextricably intertwined and must be deferred.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claims of 
entitlement to a disability rating in 
excess of 20 percent for residuals of 
shell fragment wounds of the right 
shoulder with injury to Muscle Groups I, 
II, III and IV; and entitlement to a 
TDIU, of the impact of the notification 
requirements on the claims.  The 
appellant should further be requested to 
submit all evidence in his possession 
that pertains to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

2.  Thereafter, the RO should readjudicate 
the claims for a disability rating in 
excess of 20 percent for residuals of 
shell fragment wounds of the right 
shoulder with injury to Muscle Groups I, 
II, III and IV, with consideration of 
38 C.F.R. § 4.55 and any evidence added to 
the record since the statement of the case 
(SOC), and to a TDIU.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC), which includes the provisions 
of 38 C.F.R. § 4.55.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




